DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8, 9, 10 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukada, et al (U.S. Patent 7,462,828 B2).
Regarding claim 1, Fukada discloses a charged particle beam apparatus comprising:
A charged particle beam source (8) configured to generate a charged particle beam;
An objective lens (10) configured to focus the charged particle beam to a sample (20); and

A detection surface of the first charged particle detecting element is disposed on a center axis of the objective lens (Fig. 16).
Regarding claim 8, Fukada discloses a deflector group (224, 223) configured to deflect the charged particle beam (37), wherein
The charged particle beam generated from the charged particle beam source avoids the detection surface of the first charged particle detecting element by the deflectors and is incident on the objective lens (Fig. 16).
Regarding claim 9, Fukada discloses an acceleration mechanism (32) configured to accelerate the charged particles generated by the interaction between the charged particle beam and the sample, wherein the first charged particle detecting element is configured to detect the charged particles (40) accelerated by the acceleration mechanism.
Regarding claim 10, Fukada discloses a charged particle beam device comprising:
A charged particle beam source (8) configured to generate a charged particle beam (37);
An objective lens (10) configured to focus the charged particle beam to a sample (20);

A light detecting element, wherein the scintillator is configured to convert charged particles generated by an interaction between the charged particle beam and the sample into scintillator light, and the light detecting element is configured to detect the scintillator light (column 11, lines 8-10).
Regarding claim 11, Fukada discloses at mirror or prism or optical fiber configured to change a travelling direction of the scintillator light, wherein the light detecting element is disposed outside of an optical axis of the charged particle beam (column 11, lines 8-10).
Allowable Subject Matter
Claims 2-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 12-15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claims 2-7, the prior art fails to teach wherein the first charged particle detecting element is disposed on a center position of the opening portion of the first charged particle beam aperture. Fukada’s first charged particle detecting element (14) is disposed above a center position of the opening portion of the first charged particle beam aperture (13).
Regarding claims 12-15, the prior art fails to teach a drive mechanism configured to adjust an angle formed between a position of a detection surface of the first charged .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MASKELL whose telephone number is (571)270-3210.  The examiner can normally be reached on M-F 10A-6P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/MICHAEL MASKELL/Primary Examiner, Art Unit 2881                                                                                                                                                                                                        13 March 2021